Citation Nr: 1513844	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  04-33 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) prior to July 2, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Friend, and Doctor


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1972 to January 1976 and from November 1982 to May 1988. 

This matter arises before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In October 2009, November 2013, and June 2014, this matter came before the Board and was, in pertinent part, remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.  As will be discussed below, the Board finds additional development is still required.

In a January 2015 rating decision, the RO, in pertinent part, awarded the Veteran with a 100 percent disability evaluation for her service-connected hypothyroidism, and a special monthly compensation based on housebound criteria, effective July 2, 2013.  As such, the Board will now consider entitlement to TIDU for the period prior to July 2, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's combined evaluation for compensation prior to July 2, 2013 is 60 percent (with no single disorder rated 40 percent).  This falls short of the requirements for eligibility for scheduler TDIU.  See 38 C.F.R. § 4.16(a) (2014).

However, the Board finds that referral to the Director of Compensation and Pension Service, is warranted for consideration of extraschedular entitlement to a TDIU.  See 38 C.F.R. § 4.16(b).  Notably, after an examination in March 2005, a VA physician noted that the Veteran experienced profound impairment in occupational functioning due to her service-connected cervical disc disease.  The representative has highlighted other pertinent findings.

Thus, a remand is necessary to submit this claim to the Director of Compensation and Pension Service, for extraschedular consideration in the first instance.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's TDIU claim to the Director of Compensation and Pension Service, for extraschedular consideration consistent with 38 C.F.R. § 4.16(b), for the period prior to July 2, 2013.  

2.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and her representative a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




